                    Case 19-11938-LSS               Doc 266     Filed 12/20/19       Page 1 of 7



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:
                                                              Chapter 7
UBIOME,INC.,1
                                                              Case No. 19-ll938(LSS)
                                          Debtor.

                                             AFFIDAVIT OF SERVICE

STATE OF DELAWARE                               )
                                                    ss:
COUNTY OF NEW CASTLE                            )

                    Elizabeth C. Thomas, being duly sworn.according to law, deposes and says that
she is employed by the law firm of Pachulski Stang Ziehl &Jones LLP,counsel to Alfred T.
Giuliano, Chapter 7 Trustee in the above-captioned matter, and that on the 20th. day of December,
2019, she caused a copy of the following to be served upon the attached service lists in the
manner indicated:


    • [Sigized] Orcler (I) Appro~~ing Sale of Intellectual Propert3~ and Other Assets Free
      and Clear of All Liens, Claims, Rights, and Other Intet•ests end (II) Granting Other
      Related .Relief(Docket No.263)


                                                                       ~ 1                    l.,


                                                               ~lizab th C. Thomas

SWORN TO AND SUBSCRIBED
by me on this ~;k°~~ ~ day of December, 2019.


Notary               ~'n        ~i
M             ~i    on        ra5~: ~ /a- ~-o
              9 ~a           v~°~    __
             o ~ EXPIRES
            'n AI?RI~.12~ 2020

         ~~~~T~~~~q~RY   v
                    , ~P. ~P~~\~~




 1 The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc.(0019). The headquarters
     for the.above-captioned Debtor is located at 360 Langton Street, Suite 301; San Francisco, CA 94103.



 DOCS DE225994:8 31271/001
                 Case 19-11938-LSS   Doc 266    Filed 12/20/19   Page 2 of 7



uBiome Inc. —Supplemental Service List
Doc #226967
04-First Class Mail

(Counsel to Dr. Jessica Richman and Dr. Zachary Apte)
 Kurt F. Gwynne
 Reed Smith LLP
 1201 Market Street, Suite 1500
 Wilmington, DE 19801

(Counsel to Buyer-Psomagen, Inc.)
  Jennifer Feldsher
 .Morgan, Lewis & Bockius LLP
  101 Park Avenue
 New Yoik, NY 10178-0060

(Counsel to Buyer-Psomagen, Inc.)
 Mark L. Opitz
 Morgan, Lewis & Bockius LLP
 One Oxford Centre
 Thirty-Second Fioor
Pittsburgh, PA 15219-6401

(Counsel to Buyer-Psomagen, Inc.)
 Hosang Lee
 Morgan, Lewis & Bockius LLP
 l 111 Pennsylvania Avenue, NW
 Washington, DC 20004-2541




 Docs vE:2a~96~.~ 3~zniool
              Case 19-11938-LSS       Doc 266   Filed 12/20/19   Page 3 of 7



uBiome,Inc. 19-11938
Supplemental Service List re Cure Notice
Doc #226271 v 1
06-First Class Mail


FIRST CLASS MAIL
Susan Bates 2001 Revocable Trust
Attn: Nicholas L Bates
PO Box 242
Duxbury, MA 02331

FIRST CLASS MAIL
Laurance &Jeanette Mathews Family Trust
Attn: Laurance Mathews
360 Ritch Street, Suite 204
San Francisco, CA 94107

FIRST CLASS.MAIL
Amazon Web Services, Inc.
410 Terry Ave North
Seattle, WA 98.109

FIRST CLASS MAIL.
Atlassian
350 Bush St., Floor 13
San Francisco, CA 94104

FIRST CLASS MAIL
Github
88 Colin P Kelly Jr. Street
San Francisco, CA 94107

FIRST CLASS MAIL
Google G-Drive
Google LLC
1600 Amphitheatre Pkwy
Mountain View, CA 94043
                  Case 19-11938-LSS        Doc 266   Filed 12/20/19   Page 4 of 7



uBiome 2002 Service List FCM                         HAND DELIVERY
Case No. 19-11938(LSS)                               (United States Attorney)
Document No. 225424                                  David C. Weiss
-09 —Hand Delivery                                   c/o Ellen Slights
33 —First Class Mail                                 US Attorney's Office
                                                     District of Delaware
                                                     Hercules Building,.Suite 400
(. Counsel to Alfred Giuliano, Ch. 7 Trustee)        1313 N. Market Street
  Bradford J. Sandler, Esquire                       Suite 400
  John A. Morris,.Esquire                            Wilmington, DE 19801
  Colin R. Robinson, Esquire
  919 N. Market Street, 17th Floor                   HAND DELIVERY
  PO Box 8705                                        (Counsel for Silicon Valley Bank)
  Wilmington, DE 19801                               Ashby &Geddes PA
                                                     Gregory A Taylor, Esquire
 HAND DELIVERY                                       Katharine Earle, Esquire
(United States Trustee)                              500 Delaware Aveue
 Benjamin A. Hackman, Esquire                        8th Floor
 Office of the .United States Trustee                PO Box 1150
 J. Caleb Boggs Federal Building, Suite 2207         Wilmington, DE 19899-1150
 844 King Street
 Lockbox 35                                          HAND DELIVERY
 Wilmington,DE 19801                                 (Counsel to 8VC)
                                                     Cole Schotz PC
HAND DELIVERY                                        Norman L Pernick,:Esquire
(State Attorney General)                             Patrick J Reilley, Esquire
 Kathy Jennings,.Esquire.                            500 Delaware Ave Ste 1410
 Delaware Department of Justice                      Wilmington, DE 19801
 Carvel State Office Building,6th Floor
 820 N.French Street                                 HAND DELIVERY
 Wilmington, DE 19801                                (Counsel to the Debtor)
                                                     Young Conaway Stargatt &Taylor LLP
 HAND DELIVERY                                       Michael R. Nestor, Esquire
 Zillah A. Frampton                                  Andrew L Magazines, Esquire
 Bankruptcy Administrator                            Joseph M Barry, Esquire
 Delaware Division of Revenue                        Joseph M. Mulvihill, Esquire
 Carvel State Office Building,.8th Floor             Jordan Sazant, Esquire
 820 N. French Street                                Rodney Square
 Wilmington, DE 19801                                 1000 N. King .Street
                                                      Wilmington, DE 19801




 llOCS D~225424.1 31271/001
                  Case 19-11938-LSS     Doc 266   Filed 12/20/19   Page 5 of 7



HAND DELIVERF
(Counsel to Premera Blue Cross)                   F7~5T CLASS MAIL
 Katelyn Crawford, Esquire                        Sharon Binger, Regional Director
 Fox.Rothschild LLP                               Philadelphia Regional Office
919 N. Market Street, Suite 300                   Securities &Exchange Commission
 Wilmington, DE 19899-2323                        One Penn Center, Suite 520
                                                  1617 JFK Boulevard
HAND DELIVERY                                     Philadelphia, PA 19103
(Counsel to Humana Insurance Company)
 Jami B. Nirneroff, Esquire                       FIRST CLASS MAIL
 Brown McGarry Nimeroff LLC                       Andrew Calamari, Regional Director
 901 N. Market Street, Suite 1300                 New York Regional Office
 Wilmington, DE 19801                             Securities &Exchange Commission
                                                  Brookfield Place, Suite 400
.FIRST CLASS MAIL                                 200 Vesey Street
(United States Attorney General)                  New.York, NY 10281
 William Barr, Esquire
 Office of the US .Attorney General               FIRST CLASS MAIL
 U.S. Department of Justice                       Office ofthe Chief Counsel
 950 Pennsylvania Avenue, NW,Room 4400            Pension Benefit Guaranty Corporation
 Washington, DC 20530-0001.                       1200 K Street, NW
                                                  Washington, DC 20005
FIRST CLASS MAIL
State of Delaware.                                FIRST CLASS MAfL
Division of Corporations -Franchise Tax           Internal.Revenue Service
John G. Townsend Building,Suite 4                 Centralized Insolvency Operation
401 Federal Street                                PO.Box 7346
PO Box 898 (Zip.19903)                            2970 Market Street(Zip 19104)
Dover, DE 19901                                   Mail Stop 5-Q30.133.
                                                  Philadelphia, PA 1910.1
 FIRST'CLASS MAIL
 Delaware Secretary of Treasury                   ~'IRS~'CLASS 1l~AIL
 820.Silver Lake Boulevard, Suite 100             (Debtor)
 Dover, DE 19904                                  Ubiome,Inc.
                                                  Attn: President/Ceo
 FIRST CLASS NAIL                                 360 Langton Street
 Office of General Counsel                        Ste 301
 U.S. Department of the. Treasury                 San Francisco, CA 94103
 15.00 Pennsylvania Avenue, NW
 Washington, DC 20220                             FIRST CLASS MAIL
                                                  (Chapter:7Trustee)
 FIRST CLASS MAfL                                  Alfred Giuliano, Esquire
 Office of General Counsel.                        Giuliano, Miller &Company,LLC
 Securities &Exchange Commission                   2301 E. Evesham Road
 100 F Street, NE                                  Pavilion 800, Suite 210
 Washington, DC 20554                              Voorhees, NJ 08043



 DOCS DE:225424.131271/001
                  Case 19-11938-LSS   Doc 266   Filed 12/20/19   Page 6 of 7



                                                FIRST CLASS NfAIL
FIRST CLASS MAIL                                (Counsel to Lender; Silicon Valley Bank)
(Counsel for Euroatlantic LLC)                  Morrison & Foerster
 Carter Ledyard &.Milburn LLP                   Alexander Rheaume, Esquire
 Aaron R Cahn, Esquire                          John Hancock Tower
 Charles G Berry, Esquire                       200. Clarendon Street
2 Wall Street                                   20th Floor
 New York, NY 100052072                         Boston, MA 02116

FIRST CLASS MAIL
(Counsel for the United States of America)      FIRST CLASS MAIL
 U.S..Department of Justice                     Arizona Attorney General's Office
 Leah V Lerman, Esquire                         PO Box 6123
 Civil Division                                 MD 7611
 1100 L Street NW,Room 7002.                    Phoenix, AZ 85005-6123
 PO Box 875
 Ben Franklin Station                           FIRST CLASS MAIL
 Washington, DC 20044-0875                      Franchise Tax Board
                                                Bankruptcy Section Ms A-340
FIRST CLASS MAIL                                PO Box 2952
(Counsel to Lender)                             Sacramento, CA 95812-2952
 Morrison & Foerster LLP
 Jeff Ngai, Esquire                             FIRST.CLASS MAIL
425 Market St~•eet                              Internal Revenue Svc
 San Francisco, CA 94105                        Centralized Insolvency Operation.
                                                PO Box 7346
FIRST CLASS MAIL                                Philadelphia, PA .19101-7346
(Counsel to Lender; 8VC)
 Gibson Dunn & Crutcher LLP                     FIRST CLASS MAIL.
 Mary Beth Maloney,Esquire                      Michigan Dept of Treasury Tax Poi Div
 Jason Zachary Goldstein, Esquire               Litigation Liaison
 J Eric Wise, Esquire                           Austin Building, 2nd Floor
 Matt J. Williams, Esquire                      430 W.Allegan Sheet
 200 Park Avenue                                Lansing, MI 48922
 New York, NY 10166- 0193
                                                FIRS'CLASS MAIL.
FIRST CLASS MAIL                                Social Security Administration
(Counsel to Lender; Silicon Valley Bank)        Office of the Gen Counsel Region 3
 Morrison.& Foerster                            300 Spring Garden Street
 Todd M. Goren, Esquire                         Philadelphia, PA 19123
 Benjamin W. Butterfield, Esquire
 Kat Richardson, Esquire                        FIRST CLASS 1VIAIL
250.W. 55th Street                              US EPA Reg 3 Office of Reg Counsel.
 New York, NY 10019                             Bankruptcy Dept
                                                1650 Arch Street
                                                Philadelphia,PA 19103



 ROCS D~:225424.1 31271/001
                 Case 19-11938-LSS   Doc 266   Filed 12/20/19   Page 7 of 7



                                               FIRST CLASS MAIL
FIRST CLASS MAIL                               (Counsel to BRJ Investments, LLC and OSF
US Securities &Exchange Commission.            Biome, SPV)
Thomas Eme                                     P. Gregory Schwed
Jennifer Lee                                   Loeb &Loeb LLP
44 Montgomery Street                           345 Park Avenue
Suite 2800                                     New York, NY 10154-1895
San Francisco, CA 94014
                                               FIRST CLASS MAIL
FIRST CLASS MAIL                               (Counsel to BRJ Investments, LLC and OSF
US Securities &Exchange Commission             Biome, SPV)
Tracy Combs                                    Ross D. Emmerman
44 Montgomery Street                           Loeb &Loeb LLP
Suite 2800                                     321 North Clark Street
San Francisco, CA 94104                        Chicago, IL 60654

FIRST CLASS MAIL                               FIRST CLASS MAID
US Dept. of Justice                            (Counsel to Creditor Blue Cross and Blue
US Department of Justice                       Shield of Massachusetts, Inc.)
Lina Peng                                      William J. Hanlon, Esc.
Kyle Waldinger                                 Seyfarth Shaw LLP
450 Golden Gate Avenue                         Seaport East, Suite 300
1 1th Floor                                    Two Seaport Lane
San Francisco, CA 94102                        Boston, MA 02210-2028

FIRST CLASS MAIL                               FIRST CLASS MAIL
Office of Unemployment Compensation Tax        (Counsel to Oracle America,Inc.)
Services                                       Shawn M. Christianson, Esquire
Attn: Deb Secrest                              Buchalter, A Professional Corporation
PA-Department of Labor &Industry               55 Second Street, 17th Floor
65.1. Boas Street, Room 925                    San Francisco, CA 94105-3493.
Harrisburg, PA 17121
                                               FIRST CLASS 1VIAI~
FIRST CLASS MAIL                               (Attorney for Puma Biotechnology, Inc.)
(Counsel to Premera Blue Cross)                Paul D. Moak, Esquire
 Joseph E. Shickich, Jr.                       McKool Smith,: P.C.
 Fox Rothschild LLP                            600 Travis Street, Suite 7000
 1001 -.4th Avenue, Suite 4500                 Houston, TX 77002
 Seattle WA 98154.




DOGS DE225424.1 31271/001
